DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 06/18/2021 has been entered and fully considered. Claims 1-18, 20 and 21 are pending, of which claims 1, 3-6, 11 and 13-16 are currently amended and claim 21 is new. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 103 are maintained, new claim 21 is also rejected under 35 USC 103, and claims 3-9 and 21 are rejected on new grounds under 35 USC 112. This action is final.

Claim Interpretation
The pending apparatus claims include a variety of functional limitations. All functional limitations have been fully considered, but have been given weight only to the extent that they limit the structure of the claimed fuel cell system. Note that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and recites “a second vent aperture conveying the ambient air into the fuel stack enclosure”. It is uncertain whether this aperture is the same “ventilation aperture” recited in claim 2, or whether an additional aperture is required.
Claim 21 recites the limitation "the wall of the ventilation line" in lines 19-20 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the wall of the ventilation line” is instead being interpreted to mean “the wall of the inlet passageway”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0027678 A1 (Nuessle) in view of US 2007/0231628 A1 (Lyle) and further in view of US 2007/0281201 A1 (Sederquist).

    PNG
    media_image1.png
    436
    775
    media_image1.png
    Greyscale

Regarding claim 1, Nuessle discloses a fuel cell system (fuel cell apparatus 1) comprising an enclosure (housing 6) having an inside, a fuel cell stack (fuel cell 2) disposed in the enclosure 6 [0033], an inlet air filter 12 in direct fluid communication with an ambient air outside of the enclosure 6, a compressor 13 having a compressor outlet in fluid communication with the fuel cell stack 2 and a compressor inlet in fluid communication with the inlet air filter 12, the compressor 13 being configured  to create a vacuum to draw an ambient air stream through the inlet air filter 12 towards the fuel cell stack 2, an inlet passageway (supply line 11) connecting the inlet 

    PNG
    media_image2.png
    450
    714
    media_image2.png
    Greyscale

Nuessle does not teach a flow restrictor. Lyle however teaches a fuel cell system ventilation scheme that allows control of the temperature of the internal cabinet and purge of combustible vapors from the cabinet [0008], [0009], wherein purge air is drawn through inlets 19, 21, 23 into a purge manifold 9 (ventilation line) and then through a manifold header 25 to a damper 11 [0015] that connects to an outside air intake 27 (inlet passageway) [0016], [0019], wherein one or more flow reIn re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); MPEP 2144.04 VI. C.
The combination of Nuessle and Lyle does not specifically teach a hydrogen sensor disposed along the ventilation line proximate to the flow restrictor. Sederquist however teaches disposing a sensor in a fuel cell enclosure or air supply passage (ventilation line) to detect the concentration of fuel within the enclosure or leaving the enclosure [0028]. Therefore it would have been obvious to one of ordinary skill in the art, based on the teaching of Sederquist, to dispose a hydrogen sensor along the ventilation line proximate to the flow restrictor in the fuel cell system of the combination, either in addition to or instead of the hydrogen sensor of Nuessle, as a known alternative because it would detect the concentration of fuel leaving the enclosure so that a fuel concentration could be reduced when it exceeds a preset level. It is noted that, absent further definition in the claim, any point along 
Regarding claims 2, 11 and 12, the combination of Nuessle and Lyle does not teach that the enclosure further defines a ventilation aperture and a ventilation filter. Sederquist however teaches drawing air from the ambient environment into a fuel cell enclosure through one or more air inlet passages (ventilation apertures) which have an associated filter to remove any particulates or other impurities from the ambient air that may be harmful to the fuel cell system, to sweep up and mix with released fuel present in the enclosure [0027]. Therefore it would have been obvious to one of ordinary skill in the art to provide the enclosure of the combination with a ventilation aperture having a ventilation filter disposed proximate to the ventilation aperture, as in Sederquist, because it would provide ambient air as an additional source of ventilation air for sweeping up and mixing with released fuel present 
Regarding claims 10 and 20, Nuessle does not teach an air flow meter. Lyle however further teaches an air flow meter 17 disposed on the inlet passageway between an air filter 15 and a main area blower 7, whereby the output of the flow meter may be used to control the blower or other components [0012]. Therefore it would have been obvious to one of ordinary skill in the art to dispose an air flow meter, as in Lyle, on the inlet passageway proximate to the inlet air filter of the combination, because it could be used to control the blower or other components.
Claims 3-5, 13-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0027678 A1 (Nuessle) in view of US 2007/0231628 A1 (Lyle) and further in view of US 2007/0281201 A1 (Sederquist), as applied to claims 1, 2, 10-12 and 20 above, and further in view of US 2017/0012304 A1 (Pelch).

Regarding claims 4, 5, 14, 15 and 21, the ventilation line 24 of Nuessle is a fuel cell ventilation line which is in fluid communication with the enclosure 6 conveying a ventilation air stream fully capable of carrying leaking hydrogen out of the enclosure 6 while the fuel cell stack 2 is using the hydrogen to generate electricity, and which when combined with Lyle and Sederquist, is also in fluid communication with the flow restrictor and the hydrogen sensor. Pelch further teaches that the air from within the balance of plant enclosure 62, that can benefit from negative pressure ventilation, can be fed into inlet 86 and fed along ducting to be processed through the fuel cell 18 [0040]. See Fig. 3A.  Therefore it would have been obvious to one of ordinary skill in the art to include a balance of plant ventilation line in the fuel cell system of the combination that draws a ventilation air stream out of the balance of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); MPEP 2144.04 VI. C.
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Claims 6-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0027678 A1 (Nuessle) in view of US 2007/0231628 A1 (Lyle) and further in view of US 2007/0281201 A1 (Sederquist) and further in view of US 2017/0012304 A1 (Pelch), as applied to claims 3-5, 13-15 and 21 above, and further in view of US 2009/0053587 A1 (Tanaka).
Regarding claims 6-8 and 16-18, the combination of Nuessle, Lyle, Sederquist and Pelch teaches the fuel cell system as defined in claims 5 and 15, as shown above, and Nuessle further discloses that the hydrogen sensor 22 is in communication with a fuel cell system controller (control unit 23) [0045]. Nuessle does not teach that the 
Regarding claim 9, Nuessle further discloses an enclosure exhaust passage (exhaust line 15) configured to directly transfer a ventilation exhaust stream from the enclosure 6 to the atmosphere [0037] outside of a vehicle [0033].

Response to Arguments
Applicant's arguments filed 06/18/2021 have been fully considered but they are not persuasive.
In response to applicant’s allegation that functional limitations must be given weight, the applicant is reminded that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. Accordingly, although all functional limitations must be considered and evaluated, there is no requirement that a functional limitation be given patentable weight if it does not result in a structural difference between the claimed invention and the prior art. Therefore, all of the functional limitations in this case have been carefully considered in order to determine the extent to which they imply structure to the capable of performing the claimed function, not that such function must actually be performed. In particular, limitations on the operation of the fuel cell system are recitations of the manner in which the fuel cell system is intended to be employed, not limitations on the structure of the fuel cell system, except that the structure of the fuel cell system must be capable of performing the recited operation.
In response to applicant’s argument that Nuessle is silent regarding an opening in a wall of an inlet passage, it is noted that in paragraph [0044] Nuessle explicitly discloses an inlet 25 into the supply line 11 (air inlet passage), where the medium discharge line 24 (ventilation line) terminates into the supply line 11. Based on this configuration as illustrated in Fig. 3, the inlet 25 necessarily is an opening in the sidewall of the pipe forming the supply line 11.
In response to applicant’s argument that Nuessle and Lyle are silent regarding a flow restrictor having a port directly connected to the inlet passage wall at the opening, it is considered that such arrangement would have been suggested to one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, the particular placement of the flow restrictor along the ventilation line is considered to be a matter of design choice. The applicant has not shown that the direct connection of the flow restrictor to the inlet passage wall at the opening results in any difference in operation of the claimed fuel cell system compared to a flow restrictor disposed elsewhere along the ventilation line with an indirect connection to the inlet passage. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle,
In response to applicant’s argument that none of the references teach the size of the opening in the inlet passage wall, it is noted that regardless of what specific size the opening has, the size nevertheless determines the flow rate of the ventilation air stream therethrough. Thus an opening of any size at Nuessle’s inlet 25 inherently controls a draw of the ventilation air stream into the ventilation line at a predetermined flow rate. Because the claims do not specify what such flow rate nor what such size are, it is considered that whatever flow rate occurs in the prior art is equivalent to the claimed predetermined flow rate, and whatever size the inlet is, is equivalent to the claimed size to control the drawn of the ventilation air stream, and therefore the inlet 25 of Nuessle is fully sufficient to read on the claimed opening. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that Sederquist does not disclose that the sensor can sense at least a safe dilution level and two or more unsafe dilution levels, it is noted that the disclosed hydrogen sensor would be inherently capable of structure between the hydrogen sensor of Sederquist and the claimed hydrogen sensor.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to dispose a hydrogen sensor along the ventilation line is found in Sederquist at paragraph [0028], which teaches that such an arrangement can detect the concentration of fuel leaving the enclosure so that the concentration can be reduced when it exceeds a preset level, and also teaches such arrangement as a suitable alternative to a hydrogen sensor disposed in the enclosure, as it is in In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See MPEP 2144.06.
The applicant argues that all of the references are silent that the predetermined flow rate established by the opening in the inlet passageway wall provides lowering unsafe levels of hydrogen in the ventilation air stream by dilution of the ventilation air stream in the ambient air stream to a safe level before the hydrogen reaches the compressor, but has failed to show how such limitation structurally differentiates the claimed fuel cell system from the prior art. Because the ventilation line 24 of Nuessle terminates into the inlet passageway 11 upstream of the compressor 13, as disclosed in paragraph [0044], and because the fuel cell system dilutes an 
The applicant argues that the combination of references does not teach a fuel cell system that includes at most a single hydrogen sensor, because both Sederquist and Nuessle teach a hydrogen sensor. However, Sederquist does not necessarily require combining a second hydrogen sensor with the hydrogen sensor of Nuessle, rather, Sederquist also fairly suggests substitution of the hydrogen sensor of Nuessle, because Sederquist teaches both placements of a hydrogen sensor in the enclosure and a hydrogen sensor in a ventilation line as suitable alternatives. See MPEP 2144.06 II. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
The applicant argues that all of the references are silent regarding two vent apertures that convey the ambient air into the balance of plant enclosure and the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the second vent aperture is taught by Sederquist, which teaches at paragraph [0027] drawing air from the ambient environment into a fuel cell enclosure through one or more air inlet passages, and the first vent aperture is taught by Pelch, which teaches in paragraphs [0032] and [0038] that inlet air 40/50 flows via a fan 28 through an aperture into the balance of plant enclosure 62 to ventilate additional system components isolated from the fuel cell stack enclosure 34.
In response to applicant's argument that the damper of Lyle would prevent the ventilation air stream from carrying leaking hydrogen out of the enclosure while the fuel cell stack is using the hydrogen to generate electricity, the test for obviousness is not whether the features of a secondary reference may be bodily incorpoIn re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In response to applicant’s argument that Lyle teaches that the ventilation lines are connected together inside of the cabinet, instead of outside as claimed, it is considered that the particular placement of the merged second portion of the ventilation line relative to the enclosure is matter of design choice which would have been obvious to one of ordinary skill in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); MPEP 2144.04 VI. C. The applicant has not shown that merging the ventilation lines outside of the enclosure results in any difference in operation of the claimed fuel cell system compared to the prior art.
The applicant alleges that the limitation that the fuel cell system controller shuts down the fuel cell system when the hydrogen sensor detects a severe hydrogen leak has not been considered. To the contrary, it is considered that the prior art structure, in which Nuessle discloses at paragraph [0045] that the hydrogen sensor structure of the claimed fuel cell system from that of the prior art.
For the above reasons, the previous rejections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727